Citation Nr: 9934755	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-22 979	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for anxiety, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
lumbar spine injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
following a December 1991 decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The decision increased the veteran's disability rating 
for his service-connected anxiety to 30 percent and denied 
his claim for an increased (compensable) rating for his 
service-connected residuals of a lumbosacral spine injury.  
The Board remanded the veteran's appeal in January 1999, in 
part, to give the veteran an opportunity to address the 
question of whether he had filed a timely appeal as to his 
claim for an increased rating for anxiety.  Subsequently, by 
an April 1999 decision, an increased (20 percent) rating was 
assigned for the veteran's low back disorder.


FINDINGS OF FACT

1.  In December 1991, the RO denied a rating in excess of 30 
percent for the veteran's service-connected anxiety.  Notice 
of the denial was sent to the veteran on December 30, 1991.

2.  A notice of disagreement with the December 1991 denial 
was received from the veteran in January 1992.

3.  A statement of the case that addressed the claim for an 
increased rating for anxiety was mailed by the RO to the 
veteran in May 1992.

4.  No timely Substantive Appeal was received by the RO as to 
the December 1991 denial of an increased rating for service-
connected anxiety.

5.  The veteran's service-connected residuals of a 
lumbosacral spine injury is manifested by pain and no more 
than moderate limitation in range of motion.  


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing a 
December 1991 denial of a rating in excess of 30 percent for 
the veteran's service-connected anxiety.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 
(1999).

2.  A rating greater than the currently assigned 20 percent 
for service-connected residuals of a lumbosacral spine injury 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic Codes 5292, 5295) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Anxiety

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the Substantive Appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, VA regulations provide that the period for 
filing a Substantive Appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal.  He was not granted an 
extension of time to file a Substantive Appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing a Substantive Appeal.  Specifically, the record 
shows that the RO denied a rating in excess of 30 percent for 
his service-connected psychiatric disorder in December 1991.  
Notice of this action was sent to the veteran on December 30, 
1991.  The veteran thereafter filed a timely NOD in January 
1992.  A SOC was issued in May 1992.  Thereafter, a VA Form 9 
was received on June 11, 1992, but it did not include any 
allegation of error as to the denial of a higher rating for 
anxiety.  See 38 C.F.R. § 20.202 (1999) (a substantive appeal 
must set forth specific allegation of error of fact or law.)  
In fact, the only writing on the form, other than the 
veteran's signature and date, were arguments specifically 
related to his claim for an increased rating for his service-
connected low back disorder.  Additionally, despite the 
veteran's subsequent filing of other statements with the RO, 
none included allegations of error regarding the rating for 
anxiety.  Although the veteran's representative filed a VA 
Form 646 in November 1998 that included allegations of error 
as to this issue, this presentation was submitted well after 
the time period for filing a Substantive Appeal had passed.  
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§§ 20.302(c), 20.305 (1999).

Consequently, the Board finds that, absent a timely filed 
Substantive Appeal, the veteran is statutorily barred from 
appealing the December 1991 denial of a rating in excess of 
30 percent for his service-connected psychiatric disorder.  
The Board does not have jurisdiction to consider an appeal 
from this rating decision.  38 C.F.R. § 20.200; Roy, supra.

In reaching the above conclusion, the Board considered the 
veteran's representative's argument that the May 1992 SOC was 
defective.  However, 38 C.F.R. § 19.29 (1999) only requires 
that a SOC contain, among other things, 
". . . [a] summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws 
and regulations  affect the determination. . ."  38 C.F.R. 
§ 19.29(b) (1999).  In the context of a claim for a higher 
rating, where the determinative provisions are set out in 
specific rating criteria, the May 1992 SOC, which provided 
the veteran with the applicable rating criteria for anxiety 
(i.e., 38 C.F.R. § 4.132), met the foregoing requirement.  
Therefore, because § 19.29 does not require that the SOC 
include all potentially pertinent laws and regulations, the 
Board does not find that the SOC was inadequate, especially 
in the context of whether it provided sufficient notice as to 
the process of the appeal.

Low Back Disorder 

The veteran and his representative contend that the veteran's 
service-connected low back disorder is manifested by 
increased symptomatology, including pain and decreased range 
of motion that interfere with his ability to function.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

At an October 1991 VA examination, the veteran complained of 
low back pain since an injury in service in 1977, as well as 
numbness and weakness in both his upper and lower extremities 
for approximately the previous two to three years.  On 
examination, he had tenderness at L5-S1.  Range of motion 
studies revealed flexion to 120 degrees and extension to 0 
degrees.  The veteran was unable to "deflex" and had 
costovertebral angle (CVA) pain.  Neither deformity nor 
swelling was observed.  X-rays revealed degenerative changes 
in the lower thoracic spine.  The diagnosis was history of 
injury to the lumbosacral spine and possible degenerative 
joint disease of the lumbosacral spine.

More recent treatment records from Licking Memorial Hospital, 
dated from December 1991 to February 1996, also include 
references to complaints, diagnoses, and treatment for low 
back pain.  See treatment records dated in January 1992, 
December 1993, January 1994; also see lumbar spine x-rays 
dated in December 1991 and December 1993, lumbar spine 
computerized tomography (CT) dated in December 1993, and 
thoracic spine x-rays dated in December 1991 and December 
1993.  The diagnoses included low back sprain.  Id.  The 
December 1991 and December 1993 lumbar spine x-rays were 
normal except for S1 osteoarthritis.  The December 1993 
lumbar spine CT revealed, at L4-L5, minimal but generalized 
bulging of the disc and minimal narrowing at L4-L5.  In 
addition, an April 1997 private treatment record shows 
complaints of persistent low back pain, with muscle spasm 
observed on examination.  The diagnosis was severe arthritis 
and moderate low back pain. 

Subsequently, at a March 1997 VA examination, the veteran 
complained of low back pain with pain radiating into his 
right foot.  He also reported that he had lost several weeks 
of work because of back pain.  On examination, his 
lumbosacral spine range of motion was normal except that 
forward flexion was limited to 80 degrees.  Additionally, 
neurologic testing disclosed subjective mild diminution of 
sensation along the inner surface of the right foot.  X-rays 
revealed very mild degenerative joint disease of the lower 
back.  The diagnoses were low back pain with mild 
radiculopathy.  The examiner indicated that further 
discussion as to DeLuca would be speculative.

Thereafter, at a March 1999 VA examination, the veteran 
complained that he had had muscle spasms in his back since a 
1977 in-service injury.  He also stated that he had sharp 
back pains that started in the right sacroiliac area, 
radiated down the back of his right leg to the big toe; the 
big toe felt numb at times.  The veteran described his back 
pain as a sharp, burning pain.  The veteran also reported 
that the back pain was precipitated by overworking and 
lifting heavy weights.  He complained that his back pain 
interfered with his sleep, made it difficult to lift anything 
over 25 pounds, and was constant with exacerbation at the 
time of muscle spasms.  In addition, he stated that his low 
back disability caused him fatigue, weakness, lack of 
endurance, and stiffness.  Medications included muscle 
relaxants, anti-inflammatory medications, and Percocet.

On examination, range of motion studies revealed:  forward 
flexion to 80 degrees, backward extension to 35 degrees, left 
and right lateral flexion to 40 degrees, and left and right 
rotation to 35 degrees.  The examiner opined that the spine 
revealed painful motion and the veteran claimed to have 
muscle spasm when he extended to 30 degrees and when he 
flexed to 80 degrees.  However, the examiner could not detect 
the claimed muscle spasm.  The examiner opined that there did 
not appear to be any fatigue or weakness.  Moreover, there 
was no particular tenderness.  The musculature and posture of 
the back appeared to be normal, except for some very slight 
increase in the lumbar lordosis, and there was no joint 
involvement.  The examiner also reported that the veteran's 
only lack of endurance was that he claimed that he would have 
muscle spasms if he repeated the range of motion studies.  
Motor function in both upper and lower extremities was within 
normal limits and there did not appear to be any muscle 
atrophy.  All sensory reflexes were equal and physiologic.  
There was no sensory loss in the legs.  Motor strength was 
5/5.  X-rays revealed a normal lumbar spine and mild 
osteoarthritic changes in the lower thoracic spine and 
osteoarthritic change of right sacroiliac joint.  The 
examiner then opined that the veteran had a severe sprain of 
his back in 1977 and has continued to have pain since that 
time.  It was noted that he has muscle spasms when he flexes 
or extends his lumbar spine.  He also reportedly has some 
radicular pain down the leg into his big toe, but there was 
no sensory loss, motor loss or muscle atrophy.  The diagnosis 
was arthritis with mild radicular pain and spasm in the 
lumbar spine.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  Moreover, where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, service connection has been granted for 
residuals of a lumbosacral spine injury and this disability 
had been evaluated by the RO under Diagnostic Code 5295 
(lumbosacral strain).  See RO decision entered in April 1979.  
Most recently, the RO has evaluated the veteran's low back 
disorder as 20 percent disabling.  See RO decision entered in 
April 1999.

Given the 20 percent disability rating currently assigned for 
the veteran's service-connected low back disorder, the 
veteran will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has a fracture 
with cord involvement requiring long leg braces or being 
bedridden (100 percent) or a fracture of the vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace (60 percent) (Diagnostic Code 5285); complete 
ankylosis of the spine at a favorable angle (60 percent) 
(Diagnostic Code 5286); ankylosis of the lumbar spine at a 
favorable angle (40 percent) or ankylosis of the lumbar spine 
at an unfavorable angle (50 percent) (Diagnostic Code 5289); 
severe limitation in the range of motion of the lumbar spine 
(40 percent) (Diagnostic Code 5292); problems compatible with 
intervertebral disc syndrome with severe symptoms (40 
percent) or problems compatible with intervertebral disc 
syndrome with pronounced symptoms (60 percent) (Diagnostic 
Code 5293); or lumbosacral strain with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent) (Diagnostic 
Code 5295.).  38 C.F.R. § 4.71a (1999).

The Board first looks at the question of whether the veteran 
is entitled to an increased rating under either Diagnostic 
Code 5295 or 5292.  The record on appeal does not show that 
the veteran experiences listing of the whole spine, positive 
Goldthwaite's sign, or marked limitation of forward bending 
suggestive of "severe" strain.  In fact, the March 1999 VA 
examiner reported no adverse neurological involvement, 
postural abnormalities, or fixed deformity.  Although the 
veteran has loss of motion and narrowing of joint spaces, he 
does not experience these problems with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
As for Diagnostic Code 5292, the Board notes that range of 
motion studies at the veteran's most recent VA examination 
reported forward flexion to 80 degrees, backward extension to 
35 degrees, left and right lateral flexion to 40 degrees, and 
left and right rotation to 35 degrees.  This has not been 
characterized as severe limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).  

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, or to the criteria for a 40 
percent rating under Diagnostic Code 5295, DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain), the salient 
point to be made in this regard is that even though he has 
pain, primarily with bending, consideration of §§ 4.40, 4.45 
does not lead the Board to conclude that the functional 
losses he experiences equate to more than moderate limitation 
of motion of the low back or to more than the level of 
disability contemplated by the 20 percent rating under 
Diagnostic Code 5295.  The March 1999 VA examiner 
specifically reported that, while the veteran had painful 
motion, even with such pain, as well as his unconfirmed 
complaints of muscle spasms, he nonetheless had extension to 
30 degrees and flexion to 80 degrees.  Moreover, the examiner 
opined that there was no fatigue, weakness, or tenderness, 
and his only lack of endurance was that he claimed that he 
would have muscle spasms if he repeated the range of motion 
studies.  Accordingly, the veteran is not entitled to a 
higher evaluation for his low back disorder, even when taking 
into account his complaints of pain.

The Board next looks at the question of whether the veteran 
is entitled to a separate disability rating because his 
service-connected back disability affects two distinct areas 
of the spine for which the schedular criteria provides 
separate disability ratings.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5291, 5292 (1999).  Private treatment 
records, as well as x-rays taken at the March 1999 VA 
examination, report that the veteran also experienced 
problems with his thoracic spine and sacroiliac.  However, 
the recent examination reports, as noted above, do not 
indicate that the veteran has limitation of motion affecting 
more than a single segment extending beyond a single vertebra 
of the adjacent segment.  Consequently, given the range of 
motion studies, the x-ray reports that strongly suggest that 
problems causing limitation of motion exist in the lumbar 
area vice the thoracic or sacral area, the Board finds that a 
separate rating is not warranted on the basis of limitation 
of motion affecting multiple segments.

Whether evaluating the veteran's disability under Diagnostic 
Code 5286, 5289, 5285, or 5293, a greater rating is not 
warranted.  The Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis of the spine.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence 
of ankylosis, the Board may not rate his service-connected 
low back disorder as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, an increased schedular 
rating is not warranted for the veteran's service-connected 
low back disorder under either Diagnostic Code 5286 or 
Diagnostic Code 5289.

The Board next turns to the appropriateness of rating the 
veteran's service-connected low back disorder under 
Diagnostic Code 5285.  However, there is no suggestion in the 
record that the veteran had ever fractured a vertebra.  There 
being no demonstrable vertebral deformity due to fracture, a 
10 percent rating may not be added to the rating already in 
place for limitation of motion.  Furthermore, the veteran's 
service-connected back disability does not contemplate either 
neck involvement or involvement to the extent contemplated by 
a 100 percent rating under Diagnostic Code 5285, such as cord 
involvement requiring long leg braces.  In fact, at all of 
the aforementioned VA examinations, the veteran was able to 
bend his back.  Consequently, an increased schedular rating 
is not warranted for the veteran's service-connected back 
disability under Diagnostic Code 5285. 

The Board next looks to see whether it would be appropriate 
to rate the veteran's service-connected low back disorder by 
analogy to a herniated nucleus pulposus under Diagnostic Code 
5293.  Initially, the Board notes that controlling laws and 
regulations provide that, for the veteran to be entitled to 
an increased rating based on disc syndrome, the record on 
appeal must first show that his service-connected back 
disability contemplates such disability.  The record on 
appeal must also show that the symptoms from the herniated 
nucleus pulposus are severe and thus warrant the assignment 
of an increased (40 percent) rating.  Diagnostic Code 5293.  
Controlling laws and regulations provide that, when the 
record reflects that the veteran has multiple problems, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting different 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Additionally, the 
Court in Allen v. Brown, 7 Vet. App. 439 (1995), held that, 
when a veteran's service-connected disability aggravates, but 
is not the proximate cause of, a non-service-connected 
disability, the veteran is entitled to compensation for that 
increased increment in severity of the non-service-connected 
disability attributable to the service-connected disability.

As stated above, when the RO originally granted service 
connection for the veteran's low back disorder, it 
characterized his service-connected disability as 
"resid[uals of an] injury [to the] lumbosacral spine."  See 
RO decisions entered in April 1979.  In all subsequent 
decisions, the RO continued this characterization of the 
veteran's service-connected low back disorder.  See RO 
decisions entered in September 1983, December 1983, July 
1984, and December 1991; also see Board decision entered in 
March 1984.  Moreover, the medical evidence contained in the 
record on appeal primarily shows the veteran's complaints, 
diagnoses, and treatment for symptoms of his lumbosacral 
spine injury.  In fact, the record on appeal does not show 
that the veteran experienced any sort of disc problem until 
December 1993.  Moreover, the veteran's disc problem has been 
characterized by medical personal as minimal.  See December 
1993 CT.

Therefore, the Board finds that the evidence contained in the 
record on appeal shows that the RO has not granted service 
connection for disc syndrome.  Moreover, the Board finds that 
where, as here, the law specifically provides schedular 
criteria to evaluate the veteran's service-connected 
disability (lumbosacral strain under Diagnostic Code 5295), 
it would be improper for the Board to rate his disability by 
an analogy to another code section.  See 38 C.F.R. § 4.20 
(1999); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  
Therefore, consideration of Diagnostic Code 5293 is not 
warranted.

Moreover, while it might be argued that the Board's analysis 
should include consideration of whether separate ratings are 
warranted for limitation of motion, arthritis, and 
lumbosacral strain, it should be pointed out that each of the 
foregoing Diagnostic Codes by which a low back disorder is 
ratable contemplates limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms, 
such as that set forth in Diagnostic Code 5292 or 5295, would 
be inappropriate.  Id; 38 C.F.R. § 4.14 (1999).

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  However, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his belief as to its current severity 
is not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 1 Vet. App.  
466 (1991).  Moreover, the Board is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  The Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating.  



ORDER

The appeal for an increased rating for anxiety is dismissed. 

An increased rating for residuals of a lumbosacral spine 
injury is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

